1933 Act File No.33- 1933 Act File No.811-02363 OMB APPROVAL OMB Number: 3235-0026 Expires: April 30, 2013 Estimated average burden hours per response…424.8 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. and/or [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 2 Cornerstone Total Return Fund, Inc. Exact Name of Registrant as Specified in Charter 260 Madison Avenue, 8th Floor, New York, NY 10016 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code (646) 881-4985 Frank Maresca – c/o Ultimus Fund Solutions, LLC, 260 Madison Avenue, 8th Floor, New York, NY 10016 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: Mary K. Stokes, Esq. Blank Rome LLP One Logan Square 130 North 18th Street Philadelphia, PA 19103-6998 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box …. [] It is proposed that this filing will become effective (check appropriate box) [X] when declared effective pursuant to section 8(c) SEC1716 (2-10) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price1 Amount of Registration Fee Common Stock 1. Estimated solely for the purpose of calculating fee as required by Rule 457(c) under the Securities Act of 1933 based upon the closing price reported on the New York Stock Exchange consolidated reporting system of $9.87 on August 17, 2010. Cornerstone Total Return Fund, Inc. [] Rights for [] Shares of Common Stock Cornerstone Total Return Fund, Inc. (the "Fund") is issuing non-transferable rights ("Rights") to its holders of record of shares ("Shares") of common stock ("Common Stock") (such holders herein defined as, "Stockholders"). These Rights will allow Stockholders to subscribe for new Shares of Common Stock. For every three (3) Rights a Stockholder receives, such Stockholder will be entitled to buy one (1) new Share. Each Stockholder will receive one Right for each outstanding Share it owns on , 2010 (the "Record Date"). Fractional Shares will not be issued upon the exercise of the Rights. Accordingly, the number of Rights to be issued to a Stockholder on the Record Date will be rounded up to the nearest whole number of Rights evenly divisible by three. Stockholders on the Record Date may purchase Shares not acquired by other Stockholders in this Rights offering (the "Offering"), subject to certain limitations discussed in this Prospectus. Additionally, if there are not enough unsubscribed Shares to honor all over-subscription requests, the Fund may, in its sole discretion, issue additional Shares up to 100% of the Shares available in the Offering to honor oversubscription requests. See "The Offering" below. The Rights are non-transferable, and may not be purchased or sold. Rights will expire without residual value at the Expiration Date (defined below). The Rights will not be listed for trading on the NYSE Amex, and there will not be any market for trading Rights. The Shares to be issued pursuant to the Offering will be listed for trading on the NYSE Amex, subject to the NYSE Amex being officially notified of the issuance of those Shares. On , 2010, the last reported net asset value ("NAV") per Share was $ and the last reported sales price per Share on the NYSE Amex was $, which represents a % premium to the Fund's NAV per Share. The subscription price per Share (the "Subscription Price") will be the greater of (i) 102% of NAV per Share as calculated at the close of trading on the date of expiration of the Offering and (ii) 90% of the market price per Share at such time. STOCKHOLDERS WHO CHOOSE TO EXERCISE THEIR RIGHTS WILL NOT KNOW THE SUBSCRIPTION PRICE PER SHARE AT THE TIME THEY EXERCISE SUCH RIGHTS BECAUSE THE OFFERING WILL EXPIRE (i.e., CLOSE) PRIOR TO THE AVAILABILITY OF THE FUND'S NAV AND OTHER RELEVANT MARKET INFORMATION ON THE EXPIRATION DATE. ONCE A STOCKHOLDER SUBSCRIBES FOR SHARES AND THE FUND RECEIVES PAYMENT OR GUARANTEE OF PAYMENT, SUCH STOCKHOLDER WILL NOT BE ABLE TO CHANGE HIS OR HER DECISION. THE OFFERING WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON , 2010 (THE "EXPIRATION DATE"), UNLESS THE OFFERING IS EXTENDED, AS DISCUSSED IN THIS PROSPECTUS. The Fund is a diversified, closed-end management investment company. Its investment objective is to seek capital appreciation with current income as a secondary objective by investing primarily in U.S. and non-U.S. companies. There can be no assurance that the Fund’s objective will be achieved. For more information, please call The Altman Group (the "Information Agent") toll free at . (continued on following page) Investing in the Fund involves risks. See “Risk Factors” on page [ ] of this prospectus. Estimated Subscription Price(1) Estimated Sales Load Estimated Proceeds to the Fund Per Share None Total None Because the Subscription Price will not be determined until after printing and distribution of this Prospectus, the "Estimated Subscription Price" above is an estimate of the subscription price based on the Fund's per-Share NAV and market price at the close of trading on , 2010. See "The Offering - Subscription Price" and "The Offering - Payment for Shares." Proceeds to the Fund are before deduction of expenses incurred by the Fund in connection with the Offering, estimated to be approximately $. Funds received prior to the final due date of this Offering will be deposited in a segregated account pending allocation and distribution of Shares. Interest, if any, on subscription monies will be paid to the Fund regardless of whether Shares are issued by the Fund; interest will not be used as credit toward the purchase of Shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010. ii (continued from previous page) The Fund’s Shares are listed on the NYSE Amex under the ticker symbol “CRF.” Investment Adviser. Cornerstone Advisors, Inc. (the “Adviser”) acts as the Fund's investment adviser. See “Management of the Fund.” As of , 2010, the Adviser managed two other closed-end funds with net assets of approximately $. The Adviser's address is 1075 Hendersonville Road, Suite 250, Asheville, North Carolina, 28803. This prospectus sets forth concisely the information about the Fund that you should know before deciding whether to invest in the Fund . A Statement of Additional Information, dated , 2010 (the “Statement of Additional Information”), and other materials, containing additional information about the Fund, have been filed with the Securities and Exchange Commission (the “SEC”). The Statement of Additional Information is incorporated by reference in its entirety into this prospectus, which means it is considered to be part of this prospectus. You may request a free copy of the Statement of Additional Information, the table of contents of which is on page of this prospectus, and other information filed with the SEC, by calling collect (513)326-3597 or by writing to the Fund c/o Ultimus Fund Solutions LLC, 260 Madison Avenue, 8th Floor, New York, New York, 10016. The Fund files annual and semi-annual stockholder reports, proxy statements and other information with the SEC. The Fund does not have an Internet website. You can obtain this information or the Fund’s Statement of Additional Information or any information regarding the Fund filed with the SEC from the SEC’s web site (http://www.sec.gov). The Fund’s Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. iii You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with different information. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus. The Fund will amend this prospectus if, during the period this prospectus is required to be delivered, there are any material changes to the facts stated in this prospectus subsequent to the date of this prospectus. TABLE OF CONTENTS SUMMARY 1 SUMMARY OF FUND EXPENSES 10 THE FUND 10 THE OFFERING 10 FINANCIAL HIGHLIGHTS 18 USE OF PROCEEDS 20 INVESTMENT OBJECTIVE AND POLICIES 20 RISK FACTORS 27 LISTING OF SHARE 30 MANAGEMENT OF THE FUND 31 DETERMINATION OF NET ASSET VALUE 33 DISTRIBUTION POLICY 33 DIVIDEND REINVESTMENT PLAN 36 FEDERAL INCOME TAX MATTERS 38 DESCRIPTION OF CAPITAL STRUCTURE 40 LEGAL MATTERS 42 REPORTS TO STOCKHOLDERS 42 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 42 ADDITIONAL INFORMATION 42 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 43 THE FUND’S PRIVACY POLICY 43 SUMMARY This summary does not contain all of the information that you should consider before investing in the Fund. You should review the more detailed information contained or incorporated by reference in this prospectus and in the Statement of Additional Information, particularly the information set forth under the heading “Risk Factors.” The Fund Cornerstone Total Return Fund, Inc. is a diversified, closed-end management investment company. It was incorporated in New York on March 16, 1973 and commenced investment operations on May 15, 1973. The Fund’ s Shares of Common Stock are traded on the NYSE Amex under the ticker symbol “CRF.” As of December 31, 2009, the Fund had 2,838,558 Shares issued and outstanding. The Offering The Fund is offering non-transferable rights to its Stockholders as of the close of business on . These Rights will allow Stockholders to subscribe for an aggregate of Shares of Common Stock. For every three (3) Rights a Stockholder receives, such Stockholder will be entitled to buy one (1) new Share at a subscription price equal to the greater of (i) 102% of NAV of the Common Stock as calculated on and (ii) 90% of the market price at the close of trading on such date. Each Stockholder will receive one Right for each outstanding Share he or she owns on the Record Date (the “Basic Subscription”). Fractional Shares will not be issued upon the exercise of the Rights. Accordingly, the number of Rights to be issued to a Stockholder as of the Record Date will be rounded up to the nearest whole number of Rights evenly divisible by three. Common Stockholders as of the Record Date may purchase Shares not acquired by other Stockholders in this Rights offering (the "Offering"), subject to certain limitations discussed in this Prospectus. Additionally, if there are not enough unsubscribed Shares to honor all over-subscription requests, the Fund may, in its discretion, issue additional Shares up to 100% of the Shares available in the Offering to honor oversubscription requests. Shares will be issued within the 15-day period immediately following the record date of the Fund’s monthly’s distribution and stockholders exercising rights will not be entitled to receive such dividend with respect to the shares issued pursuant to such exercise. Purpose of the Offering The Board of Directors has determined that it would be in the best interests of the Fund and its Stockholders to increase the assets of the Fund. The primary reasons include: · The Basic Subscription will provide existing Stockholders an opportunity to purchase additional Shares at a price that is potentially below market value without incurring any commission or transaction charges. ·
